Case 3:19-cr-00145-DPJ-FKB Document 11 Filed 09/19/19 Page 1 of 1

SOUTHERN DISTRICT OF MISSISSIPP|

FILED

SEP 19 2019

ey. ARTHUR JORNSTON

     
        

PRAECIPE FOR SUMMONS

THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION
UNITED STATES OF AMERICA

Vv. CRIMINAL NO. 3:19crl45DPJ-FKB

MARIA EMILIA PEREZ-BRAVO
(Wherever Found)

The Clerk of said Court will issue summons returnable on October 1, 2019, at 8:00 a.m., before F.,
Keith Ball, United States Magistrate Judge at 501 E. Court Street, Jackson, Mississippi, an
Indictment against the above-named defendant having been filed in the above-entitled cause on
August 19, 2019. |

This 19th day of September, 2019,

D. Michael Hurst, Jr.

United States Attorney
Loa hehllef

Gvfary Helen Wall

Assistant United States Attorney
MS Bar #100857
Summons issued:

MHW/ICE
